Order entered September 29, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00471-CR
                             No. 05-21-00472-CR

                     JEWELL LEE THOMAS, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 283rd Judicial District Court
                           Dallas County, Texas
             Trial Court Cause Nos. F18-31413-T & F18-10610-T

                                    ORDER

      The reporter’s record in these appeals was due on July 26, 2021. In our

September 7, 2021 order, we noted that court reporter Sharina Fowler was

responsible for filing the reporter’s record and ordered her to file the complete

reporter’s record in these appeals by September 13, 2021. To date, the reporter’s

record has not been filed and we have had no communication from Ms. Fowler.
       We ORDER court reporter Sharina Fowler to file the complete reporter’s

record in these appeals by October 8, 2021. If Ms. Fowler fails to do so, we will

order she not sit until the reporter’s record is filed.

       We DIRECT the Clerk to send copies of this order to the Honorable Lela

Mays, Presiding Judge, 283rd Judicial District Court; to Sharina Fowler, acting

official court reporter; to Crystal Carey, deputy court reporter; to Vearneas Faggett,

deputy court reporter; to Janessa Thornell, deputy court reporter; to Janice Garrett,

deputy court reporter; and to counsel for all parties.



                                                 /s/      LANA MYERS
                                                          JUSTICE